DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-3, 5-7, 9-12, 14-16, 19, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nagesh Shetigar et al (2017/0245184 hereinafter D1) in view of Morita (2016/0302124) further in view of Kawasaki et al (2019/0028933).
Regarding claims 1 and 19.  D1 teaches a base station and a path switch method for path switching (paragraphs 0082, 0087 – path switch), comprising: 
after a terminal device (UE 112 figure 1) completes a handover from a source base station (114a, figure 1) to a target base station (114b, figure 1, 0068 – UE 112 sends a Reconfiguration Complete message to the target eNodeB 114b), performing, by the target base station, a path extension based on a logical direct connection interface between the target base station and a first base station (0075 – X2 interface is configured, which interconnects the source eNodeB and the target eNodeB) , to form a target path for transmitting service data between the terminal device and a core network (figure 3A, before X2AP handover, steps 302a-302b data is transmitted from the SGW to source eNodeB 114a to UE.  After X2AP HO, data in 310 is first sent to the source eNodeB 114a, then forwarded to target eNodeB 114b in step 314 and then forwarded to UE in step 324), wherein an anchor point of the target path is an anchor base station directly communicating with the core network in the target path (as seen in figure 3A, source eNodeB 113a is connected to the core network element SGW, and may be considered the anchor base station); and 
transmitting, by the target base station, the service data received from the terminal device to the core network through the target path, or transmitting the service data received from the core network to the terminal device through the target path (figure 3A, steps 310-324).

Nagesh Shetigar does not teach:  
Morita teaches the first eNB200-1, second eNB200-2 and third eNB200-3 are connected with the same core network device MME/S-GW300 (figure 7).  Morita teaches the eNBs are located in a preset area (0061 - extension target eNB referred to as “area complement eNB”).  Morita teaches a time point at which the target eNB performs the path extension is within a preset time period (0109-0119).  Morita teaches after UE hands over from source eNB200-1 to eNB200-2 (figure 7, 0075) the eNB200-2 transmits to the eNB200-3 a Path Switch Notice (0076).  In step S116 the eNB200-3 then transmits a path switch request to the MME/SGW300 for setting a data path between the eNB2000-3 and the MME/SGW300.  The MME/SGW300 that receives the Path Switch Request from the eNB200-3 switches the data path for the UE from a data path for eNB200-1 to data path for eNB200-3, instead of switching from the data path for the eNB200-1 to a data path for the eNB200-2.  As a result, a data path is set between the UE and the MME/SGW300 via the eNB200-2 and the eNB200-3 (figure 7, 0077).  Morita teaches a plurality of area complement eNBs exists, wherein eNB200-2 transmits the preHandover request to the plurality of area complement eNBs (figure 12, 0099-105).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to use “Path Switch Notice” as taught by Morita in order to enable eNB(s) to perform cell extension for another eNB thus provides for an improved energy saving technique (Morita at 0002-0003).

a number of hops of the target base station relative to the anchor base station in the target path does not exceed a preset threshold; 
Kawasaki teaches optimal communication path may be selected from multiple communication paths, based on an operator policy and/or a UE policy and/or the location of the UE and/or a throughput comparison result and/or the number of hops to a PDN gateway and/or the type of PDN connection, and the like (0398).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 in view of Morita to use the number of hops as taught by Kawasaki thereby selecting the optimal communication path based on the number of hops to the core network.


Regarding claim 9.  D1 teaches a path switch method for path switching (paragraphs 0082, 0087 – path switch), comprising: 
after a terminal device (UE 112 figure 1) completes a handover from a source base station to a target base station (114a, figure 1), performing, by a target BS, a path extension based on a logical direct connection interface between the first base station and the target base station (0075 – X2 , to form a target path for transmitting service data between the terminal device and a core network (figure 3A, before X2AP handover, steps 302a-302b data is transmitted from the SGW to source eNodeB 114a to UE.  After X2AP HO, data in 310 is first sent to the source eNodeB 114a, then forwarded to target eNodeB 114b in step 314 and then forwarded to UE in step 324), wherein an anchor point of the target path is an anchor base station directly communicating with the core network in the target path (as seen in figure 3A, source eNodeB 113a is connected to the core network element SGW, and may be considered the anchor base station); and 
transmitting, by the target base station, the service data of the terminal device received from the target base station to the core network through the target path, or transmitting the service data from the core network to the target base station through the target path, to make the target base station transmit the service data to the terminal device (figure 3A, steps 310-324).
	D1 does not explicitly interchange “performing by the target base station” (e.g., claim 1) with “performing by a first base station” (e.g., claim 9).
Morita teaches the first eNB200-1, second eNB200-2 and third eNB200-3 are connected with the same core network device MME/S-GW300 (figure 7).  Morita teaches the eNBs are located in a preset area (0061 - extension target eNB referred to as “area complement eNB”).  Morita teaches a time point at which the target eNB performs the path extension is within a preset time period (0109-0119).  Morita teaches after UE hands over from source eNB200-1 to eNB200-2 (figure 7, 0075) the eNB200-2 Morita teaches a plurality of area complement eNBs exists, wherein eNB200-2 transmits the preHandover request to the plurality of area complement eNBs (figure 12, 0099-105).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to use “Path Switch Notice” as taught by Morita in order to enable eNB(s) to perform cell extension for another eNB thus provides for an improved energy saving technique (Morita at 0002-0003).
Nagesh Shetigar in view of Morita do not teach wherein the extension condition comprises a number of hops of the target base station relative to the anchor base station in the target path does not exceed a preset threshold; 
Kawasaki teaches optimal communication path may be selected from multiple communication paths, based on an operator policy and/or a UE policy the number of hops to a PDN gateway and/or the type of PDN connection, and the like (0398).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 in view of Morita to use the number of hops as taught by Kawasaki thereby selecting the optimal communication path based on the number of hops to the core network.
Regarding claim 2.  D1 teaches wherein the first base station is the source base station (0047 –eNodeB 114a can be considered as the source eNodeB).
Regarding claim 3.  D1 teaches wherein the first base station is the anchor base station (as seen in figure 3A, source eNodeB 113a is connected to the core network element SGW, and may be considered the anchor base station). 
Regarding claim 5.  D1 does not explicitly teach wherein before the target base station performs the path extension based on the logical direct connection interface between the target base station and the first base station: receiving, by the target base station, configuration information sent by a mobility management entity (MME) or an access and mobility management function (AMP), wherein the configuration information comprises the extension condition; or; acquiring, by the target base station, the extension condition according to an operation administration and maintenance (OAM) mode.
Morita teaches the first eNB200-1, second eNB200-2 and third eNB200-3 are connected with the same core network device MME/S-GW300 (figure 7).  Morita teaches the eNBs are located in a preset area (0061 - extension target eNB referred to as “area complement eNB”).  Morita teaches a time point at which the target eNB In step S116 the eNB200-3 then transmits a path switch request to the MME/SGW300 for setting a data path between the eNB2000-3 and the MME/SGW300.  The MME/SGW300 that receives the Path Switch Request from the eNB200-3 switches the data path for the UE from a data path for eNB200-1 to data path for eNB200-3, instead of switching from the data path for the eNB200-1 to a data path for the eNB200-2.  As a result, a data path is set between the UE and the MME/SGW300 via the eNB200-2 and the eNB200-3 (figure 7, 0077).  Morita teaches a plurality of area complement eNBs exists, wherein eNB200-2 transmits the preHandover request to the plurality of area complement eNBs (figure 12, 0099-105).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to transmit a path switch request to the MME as taught by Morita in order to enable the MME to switch the data path for the UE from a data path for the eNB200-1 to a data path for the eNB200-3, instead of switching from the data path for the eNB200-1  to a data path for the eNB200-2, thus providing for an improved energy saving technique (Morita at 0002-0003).
Regarding claims 6 and 24.  D1 teaches wherein before the target base station performs the path extension based on the logical direct connection interface between the target base station and the first base station, the method further comprises: before the target base station performs the path extension based on the logical direct connection interface between the target base station and the first base station, determining, by the target base station, that a connection on the logical direct connection interface has been established between the target base station and the first base station (figure 3A, 0075-0077).
Regarding claim 7.  D1 does not teach wherein performing, by the target base station, the path extension based on the logical direct connection interface between the target base station and the first base station, comprises: sending, by the target base station, a request message to the first base station, wherein the request message is used for requesting the path extension; and receiving, by the target base station, a feedback message sent by the first base station, wherein the feedback message is used for indicating that the path extension is completed.
Morita teaches the first eNB200-1, second eNB200-2 and third eNB200-3 are connected with the same core network device MME/S-GW300 (figure 7).  Morita teaches the eNBs are located in a preset area (0061 - extension target eNB referred to as “area complement eNB”).  Morita teaches a time point at which the target eNB performs the path extension is within a preset time period (0109-0119).  Morita teaches after UE hands over from source eNB200-1 to eNB200-2 (figure 7, 0075) the eNB200-2 transmits to the eNB200-3 a Path Switch Notice (0076).  In step S116 the eNB200-3 then transmits a path switch request to the MME/SGW300 for setting a data path between the eNB2000-3 and the MME/SGW300.  The MME/SGW300 that receives the Path Switch Request from the eNB200-3 switches the data path for the UE from a data path for eNB200-1 to data path for eNB200-3, instead of switching from the data path for the eNB200-1 to a data path for the eNB200-2.  As a result, a data path is set between the UE and the MME/SGW300 via the eNB200-2 and the eNB200-3 (figure 7, In step S121, the eNB200-3 transmits to the eNB200-2 a notification indicating that synchronization with the UE is completed (0081).  Morita teaches a plurality of area complement eNBs exists, wherein eNB200-2 transmits the preHandover request to the plurality of area complement eNBs (figure 12, 0099-105).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to use “Path Switch Notice” and as taught by Morita in order to enable eNB(s) to perform cell extension for another eNB thus provides for an improved energy saving technique (Morita at 0002-0003).
Regarding claim 10.  D1 teaches wherein the first base station is the source base station (0047 –eNodeB 114a can be considered as the source eNodeB).
	Morita teaches wherein the first base station is the source base station (figure 7 wherein eNB200-3 is the source base station).
Regarding claim 11.  D1 teaches wherein the first base station is the anchor base station (as seen in figure 3A, source eNodeB 113a is connected to the core network element SGW, and may be considered the anchor base station).
	Morita teaches wherein the first base station is the anchor base station (figure 7 wherein eNB200-3 is the anchor base station) 
Regarding claim 12.  D1 does not teach before the first base station performs the path extension based on the logical direct connection interface between the first base station and the target base station, receiving, by the first base station, a request message sent by the target base station, wherein the request message is used for requesting the path extension; and wherein, performing, by the first base station, the path extension based on the logical direct connection interface between the first base 
Morita teaches the first eNB200-1, second eNB200-2 and third eNB200-3 are connected with the same core network device MME/S-GW300 (figure 7).  Morita teaches the eNBs are located in a preset area (0061 - extension target eNB referred to as “area complement eNB”).  Morita teaches a time point at which the target eNB performs the path extension is within a preset time period (0109-0119).  Morita teaches after UE hands over from source eNB200-1 to eNB200-2 (figure 7, 0075) the eNB200-2 transmits to the eNB200-3 a Path Switch Notice (0076).  In step S116 the eNB200-3 then transmits a path switch request to the MME/SGW300 for setting a data path between the eNB2000-3 and the MME/SGW300.  The MME/SGW300 that receives the Path Switch Request from the eNB200-3 switches the data path for the UE from a data path for eNB200-1 to data path for eNB200-3, instead of switching from the data path for the eNB200-1 to a data path for the eNB200-2.  As a result, a data path is set between the UE and the MME/SGW300 via the eNB200-2 and the eNB200-3 (figure 7, 0077).  In step S121, the eNB200-3 transmits to the eNB200-2 a notification indicating that synchronization with the UE is completed (0081).  Morita teaches a plurality of area complement eNBs exists, wherein eNB200-2 transmits the preHandover request to the plurality of area complement eNBs (figure 12, 0099-105).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to use “Path Switch Notice” and as 
Regarding claim 14.  D1 does not teach wherein before the first base station performs the path extension based on the logical direct connection interface between the first base station and the target base station: receiving, by the first base station, configuration information sent by a mobility management entity (MME) or an access and mobility management function (AMP), wherein the configuration information comprises the extension condition; or; acquiring, by the first base station, the extension condition according to an operation administration and maintenance (OAM) mode.
Morita teaches the first eNB200-1, second eNB200-2 and third eNB200-3 are connected with the same core network device MME/S-GW300 (figure 7).  Morita teaches the eNBs are located in a preset area (0061 - extension target eNB referred to as “area complement eNB”).  Morita teaches a time point at which the target eNB performs the path extension is within a preset time period (0109-0119).  Morita teaches after UE hands over from source eNB200-1 to eNB200-2 (figure 7, 0075) the eNB200-2 transmits to the eNB200-3 a Path Switch Notice (0076).  In step S116 the eNB200-3 then transmits a path switch request to the MME/SGW300 for setting a data path between the eNB2000-3 and the MME/SGW300.  The MME/SGW300 that receives the Path Switch Request from the eNB200-3 switches the data path for the UE from a data path for eNB200-1 to data path for eNB200-3, instead of switching from the data path for the eNB200-1 to a data path for the eNB200-2.  As a result, a data path is set between the UE and the MME/SGW300 via the eNB200-2 and the eNB200-3 (figure 7, 0077).  Morita teaches a plurality of area complement eNBs exists, 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to transmit a path switch request to the MME as taught by Morita in order to enable the MME to switch the data path for the UE from a data path for the eNB200-1 to a data path for the eNB200-3, instead of switching from the data path for the eNB200-1  to a data path for the eNB200-2, thus providing for an improved energy saving technique (Morita at 0002-0003).
Regarding claim 15.  D1 teaches before the first base station performs the path extension based on the logical direct connection interface between the first base station and the target base station, determining, by the first base station, that a connection on the logical direct connection interface has been established between the first base station and the target base station (figure 3A, 0075-0077).
Morita teaches eNBs have X2 interface for logical direct connection between first eNB and target eNB (0046).
Regarding claim 16. D1 does not teach wherein performing, by the first base station, the path extension based on the logical direct connection interface between the first base station and the target base station, comprises: updating, by the first base station, a context of the terminal device; and sending, by the first base station, feedback information to the target base station, wherein the feedback information is used for indicating that the path extension is completed.
Morita teaches the first eNB200-1, second eNB200-2 and third eNB200-3 are connected with the same core network device MME/S-GW300 (figure 7).  Morita In step S121, the eNB200-3 transmits to the eNB200-2 a notification indicating that synchronization with the UE is completed (0081).  Morita teaches a plurality of area complement eNBs exists, wherein eNB200-2 transmits the preHandover request to the plurality of area complement eNBs (figure 12, 0099-105).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to use “Path Switch Notice” and as taught by Morita in order to enable eNB(s) to perform cell extension for another eNB thus provides for an improved energy saving technique (Morita at 0002-0003).
Regarding claim 23.  D1 does not teach receiving configuration information sent by a mobility management entity (MME) or an access and mobility management function (AMP), wherein the configuration information comprises the extension 
Morita teaches the first eNB200-1, second eNB200-2 and third eNB200-3 are connected with the same core network device MME/S-GW300 (figure 7).  Morita teaches the eNBs are located in a preset area (0061 - extension target eNB referred to as “area complement eNB”).  Morita teaches a time point at which the target eNB performs the path extension is within a preset time period (0109-0119).  Morita teaches after UE hands over from source eNB200-1 to eNB200-2 (figure 7, 0075) the eNB200-2 transmits to the eNB200-3 a Path Switch Notice (0076).  In step S116 the eNB200-3 then transmits a path switch request to the MME/SGW300 for setting a data path between the eNB2000-3 and the MME/SGW300.  The MME/SGW300 that receives the Path Switch Request from the eNB200-3 switches the data path for the UE from a data path for eNB200-1 to data path for eNB200-3, instead of switching from the data path for the eNB200-1 to a data path for the eNB200-2.  As a result, a data path is set between the UE and the MME/SGW300 via the eNB200-2 and the eNB200-3 (figure 7, 0077).  Morita teaches a plurality of area complement eNBs exists, wherein eNB200-2 transmits the preHandover request to the plurality of area complement eNBs (figure 12, 0099-105).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to transmit a path switch request to the MME as taught by Morita in order to enable the MME to switch the data path for the UE from a data path for the eNB200-1 to a data path for the eNB200-3, instead of switching 
Regarding claim 25. D1 does not teach sending a request message to the first base station through the transceiver unit, wherein the request message is used for requesting the path extension; and receiving a feedback message sent by the first base station through the transceiver unit, wherein the feedback message is used for indicating that the path extension is completed. 
Morita teaches the first eNB200-1, second eNB200-2 and third eNB200-3 are connected with the same core network device MME/S-GW300 (figure 7).  Morita teaches the eNBs are located in a preset area (0061 - extension target eNB referred to as “area complement eNB”).  Morita teaches a time point at which the target eNB performs the path extension is within a preset time period (0109-0119).  Morita teaches after UE hands over from source eNB200-1 to eNB200-2 (figure 7, 0075) the eNB200-2 transmits to the eNB200-3 a Path Switch Notice (0076).  In step S116 the eNB200-3 then transmits a path switch request to the MME/SGW300 for setting a data path between the eNB2000-3 and the MME/SGW300.  The MME/SGW300 that receives the Path Switch Request from the eNB200-3 switches the data path for the UE from a data path for eNB200-1 to data path for eNB200-3, instead of switching from the data path for the eNB200-1 to a data path for the eNB200-2.  As a result, a data path is set between the UE and the MME/SGW300 via the eNB200-2 and the eNB200-3 (figure 7, 0077).  In step S121, the eNB200-3 transmits to the eNB200-2 a notification indicating that synchronization with the UE is completed (0081).  Morita teaches a 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to use “Path Switch Notice” and as taught by Morita in order to enable eNB(s) to perform cell extension for another eNB thus provides for an improved energy saving technique (Morita at 0002-0003).
2.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nagesh Shetigar et al (2017/0245184 hereinafter D1) in view of Morita (2016/0302124) and Kawasaki et al (2019/0028933) further in view of Kim et al (2020/0267800).
Regarding claim 17.  D1 in view of Morita and Kawasaki do not explicitly teach wherein updating, by the first base station, the context of the terminal device, comprises: releasing, by the first base station, parameters related to radio resource control (RRC) operation of the terminal device, and retaining parameters related to user plane of general packet radio service (GPRS) tunnel protocol (GTP-U) of the logical direct connection interface.
	Kim teaches MME recognizes, through the sequence number included in the GTP message (e.g., retain GTP-U parameters), that the DL data contained in the GTP message is the ACK/response to the UL data transmitted in step 1, the MME may send a request for releasing the RRC connection to the eNB (0290-0292).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 in view of Morita and Kawasaki to retain GPT-U parameters and release RRC parameters as taught by Kim thereby saving network resources since RRC parameters may be released.
Response to Arguments
3.	Applicant’s arguments with respect to claims 1-3, 5-7, 9-12, 14-17, 19, 23-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2010/0046433) Iwamura et al teaches determining if the number of hops between eNBs is below a threshold in order to determine X2 interface establishment (0081, 0085).
	---(2018/0198701) Kosugi et al teaches using hop count as a basis for selecting optimal communication path (0052, 0010, 0046).
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/Primary Examiner, Art Unit 2646